DETAILED ACTION

This Office Action is in response to the Amendment filed March 19, 2021. Claim(s) 1, 11, and 15-22 have been amended. Claim(s) 23 have been previously canceled. Therefore, Claim(s) 1-22 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (non-patented literature, “Calvin – Merging Cloud and IoT”, hereinafter Persson), in view of Payton et al. (US 2008/0275828 A1, hereinafter Payton).

As to Amended Claim 1, Persson discloses a method for initiating deployment of an instance of an actor, the method being performed by a peer runtime environment, the method comprising:
obtaining an indication of changed dynamic capabilities of a first runtime environment; evaluating, based on the changed dynamic capabilities, constraints for actor initiation at the first runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.); and 
initiating deployment of the instance of the actor at the first runtime environment when the constraints are met ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses a trivial deployment algorithm, where the algorithm specifies for each actor where it should be executed. Local factors (i.e. load, or change in workload) could also be used to determine where actors should be deployed or moved.). 
However, Persson does not explicitly disclose wherein the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability. 
In an analogous art, Payton discloses the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability ((Payton; [abs, 0008]), where Payton disclose the ability to observe and monitor the environment of the actor during runtime. The obtained information can be used to identify capabilities or constraints in the environment. (Payton; [0026, 0065]), where Payton discloses identifying a changed scalar-valued capability (i.e. temperature/motion, etc.) information associated with the actor/environment. (Payton; [0015, 0078]), where Payton discloses identifying a changed discrete-valued capability (i.e. state, presence, status, pattern, etc.) information associated with the actor/environment. (Payton; [0013, 0063]), where Payton discloses identifying a changed quality-valued capability (i.e. sampling rate/frequency, etc.) information associated with the actor/environment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Persson to include the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability as taught by Payton to create a self-monitoring scheme to make the system more robust and self-aware of the environment (Payton; [0071].

As to Claim 2, Persson-Payton discloses the method according to claim 1, further comprising: 
evaluating constraints for fixed capabilities of the instance of the actor ((Persson; [Pg. 214, Sect. 4.1]), where Persson discloses identify requirements and constraints required for an actor to be deployed.); 
determining a set of runtime environments to deploy the instance of the actor to ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.); and 
announcing constraints for dynamic capabilities to the set of runtime environments with a reference to the instance of the actor ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.). 

As to Claim 3, Persson-Payton discloses the method according to claim 1, wherein the indication is obtained in an announcement from the first runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.). 

As to Claim 4, Persson-Payton discloses the method according to claim 1, wherein the instance of the actor remains in a shadow state until being deployed by the first runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses the actors are active once deployed to the application.). 

As to Claim 5, Persson-Payton discloses the method according to claim 1, wherein initiating deployment of the instance comprises: 
transferring data of the instance of the actor to the first runtime environment from one of the peer runtime environment and a further runtime environment ((Persson; [Pg. 212, Sect. 3.1, 3.3]), where Persson discloses transferring data between the environment/application.); and 
removing the instance of the actor at said one of the peer runtime environment and the further runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses actors can be moved between environments based on the determined capabilities/constraints.). 

As to Claim 6, Persson-Payton discloses the method according to claim 1, wherein initiating deployment of the instance comprises: 
transferring data of the instance of the actor to the first runtime environment from one of the peer runtime environment and a further runtime environment without removing the instance of the actor at said one of the peer runtime environment and the further runtime environment ((Persson; [Pg. 212, Sect. 3.3; Pg. 214, Sect. 4.1]), where Persson discloses transferring data between the environment/application and each actor can be executed on multiple environments/applications.). 

As to Claim 7, Persson-Payton discloses the method according to claim 6, wherein at least part of the data is altered when being transferred to the first runtime environment ((Persson; [Pg. 212, Sect. 3.3; Pg. 214, Sect. 4.1]), where Persson discloses transferring data between the environment/application and each actor can be executed on multiple environments/applications.).

As to Claim 8, Persson-Payton discloses the method according to claim 1, wherein the constraints are specific for at least one of the first runtime environment and an application ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.). 

As to Claim 9, Persson-Payton discloses the method according to claim 1, wherein the dynamic capabilities are scalar-valued capabilities, discrete-valued capabilities, quality-valued capabilities, or non-functional capabilities ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.). 

As to Claim 10, Persson-Payton discloses the method according to claim 9, wherein each one of the scalar-valued capabilities, discrete-valued capabilities, quality-valued capabilities, and non-functional capabilities is associated with its own set of constraints ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.). 

As to Amended Claim 11, Persson discloses a method for deploying an instance of an actor, the method being performed by a first runtime environment, the method comprising: 
announcing changed dynamic capabilities of the first runtime environment; requesting evaluation of constraints for actor initiation at the first runtime environment from a peer runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.); and 
obtaining, as a response to the request and when the constraints are met, an indication to deploy the instance of the actor from the peer runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses a trivial deployment algorithm, where the algorithm specifies for each actor where it should be executed. Local factors (i.e. load, or change in workload) could also be used to determine where actors should be deployed or moved.).
Persson does not explicitly disclose wherein the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability. 
In an analogous art, Payton discloses the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability ((Payton; [abs, 0008]), where Payton disclose the ability to observe and monitor the environment of the actor during runtime. The obtained information can be used to identify capabilities or constraints in the environment. (Payton; [0026, 0065]), where Payton discloses identifying a changed scalar-valued capability (i.e. temperature/motion, etc.) information associated with the actor/environment. (Payton; [0015, 0078]), where Payton discloses identifying a changed discrete-valued capability (i.e. state, presence, status, pattern, etc.) information associated with the actor/environment. (Payton; [0013, 0063]), where Payton discloses identifying a changed quality-valued capability (i.e. sampling rate/frequency, etc.) information associated with the actor/environment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Persson to include the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability as taught by Payton to create a self-monitoring scheme to make the system more robust and self-aware of the environment (Payton; [0071].

As to Claim 12, Persson-Payton discloses the method according to claim 11, further comprising: 
obtaining announcement of constraints for dynamic capabilities with a reference to the instance of the actor ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.); and 
evaluating the dynamic capabilities against the constraints for dynamic capabilities ((Persson; [Pg. 214, Sect. 4.1]), where Persson discloses identify requirements and constraints required for an actor to be deployed.); and 
initiating deployment of the instance of the actor at the peer runtime environment when the constraints are met ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses a trivial deployment algorithm, where the algorithm specifies for each actor where it should be executed. Local factors (i.e. load, or change in workload) could also be used to determine where actors should be deployed or moved.).

As to Claim 13, Persson-Payton discloses the method according to claim 11, further comprising, upon having obtained the indication: 
deploying the instance of the actor ((Persson; [Pg. 214, Sect. 4.1]), where Persson discloses identify requirements and constraints required for an actor to be deployed.)

As to Claim 14, Persson-Payton discloses the method according to claim 13, further comprising: 
obtaining an indication to enter a dormant state; and before entering the dormant state: removing the instance of the actor ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses the actors are active once deployed to the application. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed/added/removed based on the runtime capabilities/constraints within the environment.).

As to Amended Claim 15, Persson discloses a runtime environment acting as a peer runtime environment for initiating deployment of an instance of an actor, the runtime environment comprising processing circuitry, the processing circuitry being configured to cause the runtime environment to: 
obtain an indication of changed dynamic capabilities of a first runtime environment; evaluate, based on the changed dynamic capabilities, constraints for actor initiation at the first runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.); and 
initiate deployment of the instance of the actor at the first runtime environment when the constraints are met ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses a trivial deployment algorithm, where the algorithm specifies for each actor where it should be executed. Local factors (i.e. load, or change in workload) could also be used to determine where actors should be deployed or moved.).
However, Persson does not explicitly disclose wherein the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability. 
In an analogous art, Payton discloses the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability ((Payton; [abs, 0008]), where Payton disclose the ability to observe and monitor the environment of the actor during runtime. The obtained information can be used to identify capabilities or constraints in the environment. (Payton; [0026, 0065]), where Payton discloses identifying a changed scalar-valued capability (i.e. temperature/motion, etc.) information associated with the actor/environment. (Payton; [0015, 0078]), where Payton discloses identifying a changed discrete-valued capability (i.e. state, presence, status, pattern, etc.) information associated with the actor/environment. (Payton; [0013, 0063]), where Payton discloses identifying a changed quality-valued capability (i.e. sampling rate/frequency, etc.) information associated with the actor/environment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Persson to include the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability as taught by Payton to create a self-monitoring scheme to make the system more robust and self-aware of the environment (Payton; [0071].

As to Amended Claim 16, Persson discloses a runtime environment acting as a peer runtime environment for initiating deployment of an instance of an actor, the runtime environment comprising: 
processing circuitry (Persson; Fig. 1); and 
a storage medium storing instructions that, when executed by the processing circuitry, causes the runtime environment to (Persson; Fig. 1): 
obtain an indication of changed dynamic capabilities of a first runtime environment; evaluate, based on the changed dynamic capabilities, constraints for actor initiation at the first runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.); and 
initiate deployment of the instance of the actor at the first runtime environment when the constraints are met ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses a trivial deployment algorithm, where the algorithm specifies for each actor where it should be executed. Local factors (i.e. load, or change in workload) could also be used to determine where actors should be deployed or moved.).
However, Persson does not explicitly disclose wherein the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability. 
In an analogous art, Payton discloses the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability ((Payton; [abs, 0008]), where Payton disclose the ability to observe and monitor the environment of the actor during runtime. The obtained information can be used to identify capabilities or constraints in the environment. (Payton; [0026, 0065]), where Payton discloses identifying a changed scalar-valued capability (i.e. temperature/motion, etc.) information associated with the actor/environment. (Payton; [0015, 0078]), where Payton discloses identifying a changed discrete-valued capability (i.e. state, presence, status, pattern, etc.) information associated with the actor/environment. (Payton; [0013, 0063]), where Payton discloses identifying a changed quality-valued capability (i.e. sampling rate/frequency, etc.) information associated with the actor/environment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Persson to include the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability as taught by Payton to create a self-monitoring scheme to make the system more robust and self-aware of the environment (Payton; [0071].

As to Amended Claim 17, Persson discloses a runtime environment acting as a peer runtime environment for initiating deployment of an instance of an actor, the runtime environment comprising: 
(Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.); and 
an initiate module configured to initiate deployment of the instance of the actor at the first runtime environment when the constraints are met ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses a trivial deployment algorithm, where the algorithm specifies for each actor where it should be executed. Local factors (i.e. load, or change in workload) could also be used to determine where actors should be deployed or moved.).
However, Persson does not explicitly disclose wherein the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability. 
In an analogous art, Payton discloses the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability ((Payton; [abs, 0008]), where Payton disclose the ability to observe and monitor the environment of the actor during runtime. The obtained information can be used to identify capabilities or constraints in the environment. (Payton; [0026, 0065]), where Payton discloses identifying a changed scalar-valued capability (i.e. temperature/motion, etc.) information associated with the actor/environment. (Payton; [0015, 0078]), where Payton discloses identifying a changed discrete-valued capability (i.e. state, presence, status, pattern, etc.) information associated with the actor/environment. (Payton; [0013, 0063]), where Payton discloses identifying a changed quality-valued capability (i.e. sampling rate/frequency, etc.) information associated with the actor/environment.).


As to Amended Claim 18, Persson discloses a runtime environment acting as a first runtime environment for deploying an instance of an actor, the runtime environment comprising processing circuitry, the processing circuitry being configured to cause the runtime environment to: 
announce changed dynamic capabilities of the first runtime environment; request evaluation of constraints for actor initiation at the first runtime environment from a peer runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.); and
obtain, as a response to the request and when the constraints are met, an indication to deploy the instance of the actor from the peer runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses a trivial deployment algorithm, where the algorithm specifies for each actor where it should be executed. Local factors (i.e. load, or change in workload) could also be used to determine where actors should be deployed or moved.).
However, Persson does not explicitly disclose wherein the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability. 
Payton discloses the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability ((Payton; [abs, 0008]), where Payton disclose the ability to observe and monitor the environment of the actor during runtime. The obtained information can be used to identify capabilities or constraints in the environment. (Payton; [0026, 0065]), where Payton discloses identifying a changed scalar-valued capability (i.e. temperature/motion, etc.) information associated with the actor/environment. (Payton; [0015, 0078]), where Payton discloses identifying a changed discrete-valued capability (i.e. state, presence, status, pattern, etc.) information associated with the actor/environment. (Payton; [0013, 0063]), where Payton discloses identifying a changed quality-valued capability (i.e. sampling rate/frequency, etc.) information associated with the actor/environment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Persson to include the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability as taught by Payton to create a self-monitoring scheme to make the system more robust and self-aware of the environment (Payton; [0071].

As to Amended Claim 19, Persson discloses a runtime environment acting as a first runtime environment for deploying an instance of an actor, the runtime environment comprising: 
processing circuitry (Persson; Fig. 1); and 
a storage medium storing instructions that, when executed by the processing circuitry, causes the runtime environment to (Persson; Fig. 1): 
announce changed dynamic capabilities of the first runtime environment; request evaluation of constraints for actor initiation at the first runtime environment from a peer runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.); and 
obtain, as a response to the request and when the constraints are met, an indication to deploy the instance of the actor from the peer runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses a trivial deployment algorithm, where the algorithm specifies for each actor where it should be executed. Local factors (i.e. load, or change in workload) could also be used to determine where actors should be deployed or moved.).
However, Persson does not explicitly disclose wherein the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability. 
In an analogous art, Payton discloses the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability ((Payton; [abs, 0008]), where Payton disclose the ability to observe and monitor the environment of the actor during runtime. The obtained information can be used to identify capabilities or constraints in the environment. (Payton; [0026, 0065]), where Payton discloses identifying a changed scalar-valued capability (i.e. temperature/motion, etc.) information associated with the actor/environment. (Payton; [0015, 0078]), where Payton discloses identifying a changed discrete-valued capability (i.e. state, presence, status, pattern, etc.) information associated with the actor/environment. (Payton; [0013, 0063]), where Payton discloses identifying a changed quality-valued capability (i.e. sampling rate/frequency, etc.) information associated with the actor/environment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Persson to include the changed dynamic 

As to Amended Claim 20, Persson discloses a runtime environment acting as a first runtime environment for deploying an instance of an actor, the runtime environment comprising: 
an announce module configured to announce changed dynamic capabilities of the first runtime environment; a request module configured to request evaluation of constraints for actor initiation at the first runtime environment from a peer runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.); and 
an obtain module configured to obtain, as a response to the request and when the constraints are met, an indication to deploy the instance of the actor from the peer runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses a trivial deployment algorithm, where the algorithm specifies for each actor where it should be executed. Local factors (i.e. load, or change in workload) could also be used to determine where actors should be deployed or moved.).
However, Persson does not explicitly disclose wherein the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability. 
In an analogous art, Payton discloses the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability ((Payton; [abs, 0008]), where Payton disclose the ability to observe and monitor the environment of the actor during runtime. The obtained information can be used to identify capabilities or constraints in the environment. (Payton; [0026, 0065]), where Payton discloses identifying a changed scalar-valued capability (i.e. temperature/motion, etc.) information associated with the actor/environment. (Payton; [0015, 0078]), where Payton discloses identifying a changed discrete-valued capability (i.e. state, presence, status, pattern, etc.) information associated with the actor/environment. (Payton; [0013, 0063]), where Payton discloses identifying a changed quality-valued capability (i.e. sampling rate/frequency, etc.) information associated with the actor/environment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Persson to include the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability as taught by Payton to create a self-monitoring scheme to make the system more robust and self-aware of the environment (Payton; [0071].

As to Amended Claim 21, Persson discloses a non-transitory computer readable medium comprising a computer program for initiating deployment of an instance of an actor, the computer program comprising computer code which, when run on processing circuitry of a runtime environment acting as a peer runtime environment, causes the runtime environment to: 
obtain an indication of changed dynamic capabilities of a first runtime environment; evaluate, based on the changed dynamic capabilities, constraints for actor initiation at the first runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.); and 
(Persson; [Pg. 212, Sect. 3.3]), where Persson discloses a trivial deployment algorithm, where the algorithm specifies for each actor where it should be executed. Local factors (i.e. load, or change in workload) could also be used to determine where actors should be deployed or moved.).
However, Persson does not explicitly disclose wherein the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability. 
In an analogous art, Payton discloses the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability ((Payton; [abs, 0008]), where Payton disclose the ability to observe and monitor the environment of the actor during runtime. The obtained information can be used to identify capabilities or constraints in the environment. (Payton; [0026, 0065]), where Payton discloses identifying a changed scalar-valued capability (i.e. temperature/motion, etc.) information associated with the actor/environment. (Payton; [0015, 0078]), where Payton discloses identifying a changed discrete-valued capability (i.e. state, presence, status, pattern, etc.) information associated with the actor/environment. (Payton; [0013, 0063]), where Payton discloses identifying a changed quality-valued capability (i.e. sampling rate/frequency, etc.) information associated with the actor/environment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Persson to include the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability as taught by Payton to create a self-monitoring scheme to make the system more robust and self-aware of the environment (Payton; [0071].

As to Amended Claim 22, Persson discloses a non-transitory computer readable medium comprising a computer program for deploying an instance of an actor, the computer program comprising computer code which, when run on processing circuitry of a runtime environment acting as a first runtime environment, causes the runtime environment to: 
announce changed dynamic capabilities of the first runtime environment; request evaluation of constraints for actor initiation at the first runtime environment from a peer runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses during deploying an application, the runtime environment can be monitored. Based upon the runtime capabilities/constraints (i.e. resource, locality, connectivity, or performance requirement), actors maybe deployed based on the runtime capabilities/constraints.); and 
obtain, as a response to the request and when the constraints are met, an indication to deploy the instance of the actor from the peer runtime environment ((Persson; [Pg. 212, Sect. 3.3]), where Persson discloses a trivial deployment algorithm, where the algorithm specifies for each actor where it should be executed. Local factors (i.e. load, or change in workload) could also be used to determine where actors should be deployed or moved.).
However, Persson does not explicitly disclose wherein the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability. 
In an analogous art, Payton discloses the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability ((Payton; [abs, 0008]), where Payton disclose the ability to observe and monitor the environment of the actor during runtime. The obtained information can be used to identify capabilities or constraints in the environment. (Payton; [0026, 0065]), where Payton discloses identifying a changed scalar-valued capability (i.e. temperature/motion, etc.) information associated with the actor/environment. (Payton; [0015, 0078]), where Payton discloses identifying a changed discrete-valued capability (i.e. state, presence, status, pattern, etc.) information associated with the actor/environment. (Payton; [0013, 0063]), where Payton discloses identifying a changed quality-valued capability (i.e. sampling rate/frequency, etc.) information associated with the actor/environment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Persson to include the changed dynamic capabilities includes one or more of: a changed scalar-valued capability; a changed discrete-valued capability; and a changed quality-valued capability as taught by Payton to create a self-monitoring scheme to make the system more robust and self-aware of the environment (Payton; [0071].

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Jain et al. (US 2011/0276951 A1) discloses managing runtime execution.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN M THIEU/
Primary Examiner, Art Unit 2441                                                                                                                                                                                            6.8.2021